             Case 5:18-cv-02024-LHK Document 40 Filed 10/15/18 Page 1 of 3



               FRANK A. WEISER, (Bar No. 89780)
               Attorney at Law
               3460 Wilshire B1vd. , St.e. L2I2
         3     Los Angeles, California 90010
               (2I3) 384-6964 - (voice)
         4     (2I3) 383-'7368 - (fax)
               maimons@aol.com - (e-maiI)
         5
               Attorney for Plaintiffs
         6     DEAId HOTOP, KEN SCHNEEBEL],
               JEFF ZELL, SHERMAN ZELL, LOIS
         7     ZELL, LOUISE PETER, SEIGI
               TADOKORO, PAT CREMA, SEAN
         B     RHINEHART, SHUCHUN HUANG, ,JAMES
               CAMPAGNA, SAL RUIZ, TSAAC AGAIVI,
         9     STEVE MAHL, LLOYD KI.P, ROBERTA
               MOORE, DENG LIU, SHASHA CHEN,
   10          XIAODONG LI, ZHONGHUA PEI,
               XIAOCONG YE, SMALL PROPERTY
   l1          owNERS ASSOCTATTON - SAII ,JOSE, in
               its representative capacity on
   t2          behalf of its association members
   r3
                                   I.]NITED STATES DISTRICT    COURT
   L4
                                  NORTHERN      D]STR]CT OF CAL]FORNIA
  L5

  16
               DEAN HOTOP; KEN SCHNEEBELI;                No. CVlB-02024-LHK
  17           .]EFF ZELL; SHERMAN ZELL; LOIS
               ZELL; LOUISE PETER; SEIGI                  NOTICE OF APPEAL
  1B           TADOKORO; PAT CREMA; SEAN
               RHINE}IART; SHUCHUN HUANG; 'JAMES
  L9           CAMPAGNA; SAL RUTZ; ISAAC AGAIVI;
               STEVE MAHL; LLOYD KIP; ROBERTA
 20            MOORE; DENG LIU; SIASHA CHEN;
               XIAODONG LI; ZHONGHUA PEI;
 2l            XIAOCONG YE; SMALL PROPERTY
               OWNERS ASSOC]ATION - SAN JOSE,
22             in its representative capacity
               on behal-f of its association
z3             members,
.tl
                                 Plaintiffs,
25             vs.
26             CITY OF SAN JOSE, a municipal
               corporation;    AND DOES   f    THROUGH
./- ,/         1O INCLUSIVE,
                               Defendants.
28
              Case 5:18-cv-02024-LHK Document 40 Filed 10/15/18 Page 2 of 3


          1
                             TO THE CLERK OF THE        COURT i
          2
                             Pl-aintif f s DEAN HOTOP, KEN         SCHNEEBELI    , JEFF   ZF,I'I',
          3
                SHERMAN     ZELL, LOIS ZELL, LOUISE PETER, SEIGI                 TADOKORO, PAT
          4
                CREMA, SEAN RHTNEHART, SHUCHUN HUANG, JA]VIES CAMPAGNA, SAL
          5
                RUIZ,     TSAAC AGAM, STEVE MAHL, LLOYD           KIP,   ROBERTA UOONN, DENG
          6
                LIU,     SHASHA CHEN, XIAODONG          LI,   ZHONGHUA    PEI,   XIAOCONG YE,
          7
                SMALL PROPERTY OWNERS ASSOCIATION -                      SAN JOSE, iN iTS
          8
                representative capacity on behalf of its'association                   members
          9
                (col-l-ectively   "   Plaintif   fs")   hereby appeal, in its        entirety,
      10
                to the United States Court of Appeals for the Nint.h Circuit
      11
                the Courtrs .Tudgment entered on October 12, 2OIB dismissing
      t2
                the entire case with prejudice in favor of the Defendant CITY
      I3
                OF SAN JOSE (Civit Docket No. 39) and the Court's Order filed
  r4
  L5
                October 4, 2OLg granting Defendant's Motion to to Dismiss the

  16
                First     Amended Complaint Without Prejudice              (Civil   Docket   No.

  L7            36.)   , and any other adverse ruling in the case.
  1B                         Pl-aintif f s el-ected to stand on the First              Amended

 L9             Complaint and did not amend the First                     Amended Com;plaint.
 20             pursuant to the Ninth Circuit's               holding in Edwards v Marin
 2l             Park, Inc.,     356 F.3d 1058, 1063-t-065 (gtrr Cir. 2004) and               WUX

.,1             TechnoLoqies, Inc. v Mil-Ier, l-04 F.3d 1133 (9th Cir. 2004)
23
-tl
LT


25

ZLt

./-   /
AC
L'--j
             Case 5:18-cv-02024-LHK Document 40 Filed 10/15/18 Page 3 of 3



               (en banc)    (Civil Docket     No. 3B)


     3

     4
               DATED:   October 15,   20]-8         LAW OFFICES OF FRANK A.
     5                                             WEISER

     6

     7                                             FRANK    A.
                                                            WEISER, Attorney
                                                   Plaintiffs DEAN HOTOP, KEN
     8                                             SCHNEEBELI, .TEFF ZEI'L, SHERMAN
                                                   ZELL, LOIS ZELL, LOUISE PETER,
     9                                             SEIG] TADOKORO, PAT CREMA, SEAN
                                                   RHTNEHART, SHUCHUN HUANG, ,JAMES
 10                                                CAMPAGNA, SAL RUIZ, ISAAC AGAM,
                                                   STEVE MAHL, LLOYD KIP, ROBERTA
 11                                                MOORE, DENG LIU, SHASHA CHEN,
                                                   XIAODONG Lr, ZHONGHUA PEr,
L2                                                 XIAOCONG YE, SMALL PROPERTY
                                                   OWNERS ASSOCIATION  - SAN
L3                                                 JOSE, in its representative
r4
                                                   capacity on behalf of its
                                                   association members
t5
16

17
18

t9
2U-

nl
         I




22
23

24
25

26


?a
